Patterson, J.:
The defendant demurred to the complaint herein, which is framed as. one in an action to recover damages for an alleged libel, and the demurrer was overruled. It was interposed on the ground that the complaint does not state facts sufficient to constitute a cause of action, the specific claimed defect being that the publication of which the plaintiff coni plains related to him as a public officer; that at the time of the publication he had ceased to be such public officer; that the matter complained of was not libelous per se, and that the complaint was insufficient for the want of an allegation of special damage.
The scheme of the complaint is not altogether such as the learned' counsel for the defendant seems to consider it. The plaintiff avers that at the times mentioned in the complaint and for thirty years previous thereto he had been, and still was, an attorney and counselor at law, regularly engaged in the practice of his profession as a means of livelihood, in the city of New York, and that throughout that time his character and professional standing were good in the community wherein he practiced his profession ; that for more than six years, to wit, between the 4th of May, 1895, and the 19th day of June, 1901, he was counsel for the Treasury Department of the United States before the Board of United States General Appraisers in the city of New York ; that .on the 3d of July, 1901, the defendant, a corporation publishing a newspaper in the city of New York, printed and published an article on the editorial page of its newspaper, referring to and concerning the plaintiff in his professional capacity, and which was a false, scandalous, malicious and defamatory statement and libel, and which contained, among other things, the false, scandalous, malicious, defamatory and libelous matter following:
• “ Furthermore, the statement has been emphasized that Mr. Gib.son’s services were highly efficient and satisfactory. The interesting fact is not mentioned that his removal was recommended on the ground of inefficiency as the result of an investigation of his office by the Department of the Special Agents of the Treasury something *568like two- years ago. This department has hitherto had the. repute of being free from purely political influences.”
In connection with the matter thus claimed to have been defamatory and libelous the following averment is made in the complaint: “ That the whole of said article, especially so much of it as is hereinbefore specifically referred to, was wickedly and maliciously contrived and intended by defendant to injure the plaintiff in his good name, fame and credit and professional standing as an attorney and counselor of this court, and to bring him into public scandal, infamy, contempt, disrepute and disgrace with and among his clients and persons who would employ him, and his neighbors and of good citizens, by causing it to be suspected and believed by clients and those persons who would employ him, and his neighbors and citizens, that the plaintiff has been inefficient in his office as counsel for the Treasury Department before the Board -of ■ United States General Appraisers, and -was incompetent to properly discharge the important duties of his profession, and especially- of his said position as such counsel and guilty of misconduct in his said office, and was removed from said office on account thereof.”
. The complaint then further states that “ said defendant conveyed,, and intended to convey the meaning, and allege and cause it to be suspected and believed by said clients and persons who would employ him, and his neighbors and citizens that his conduct in office had been investigated, and that his removal had been recommended on the ground of his inefficiency, and that this plaintiff was incapable of fulfilling the duties of his said office, and that his'professional attainments were meagre, and that he had been guilty of misconduct in his office, and that 'the investigation had actually been made by the Treasury Department through the special agents of the said department, and that his said -removal had been made on that account.”
The argument is earnestly made by the defendant that the matter of which the plaintiff complains does not constitute a general charge affecting the plaintiff, as a lawyer, but the whole of it is merely to be confined to a charge of. inefficiency -in a particular position, and that a proper construction of such matter Would- bring the article within the decision off this court in Ratzel v. N. Y. News Pub. Co. (67 App. Div. 598) where the charge was merely of a general careless manner of attending to business and which was not *569regarded as a statement libelous par se. This ease does not fall within the Ratzel case. In many cases where the words or language charged do not touch a person in his business, profession or calling, it is necessary to make allegations of special damage, but where the words do affect a person in that manner, they are libelous, per se as is illustrated in an action for slander by Gideon v. Dwyer (87 Hun, 246), and in actions for libel by Moore v. Francis (121 N. Y. 199); Mattice v. Wilcox (147 id. 624), and Krug v. Pitass (162 id. 154). The question here is whether the matter of which the plaintiff complains may be construed to be libelous per se. That which is alleged in the article against the plaintiff is not only inefficiency, but it distinctly charges that an investigation had been made by the Treasury Department, and that those who made it recom mended the removal of the plaintiff from his office on the ground of inefficiency. The innuendo ascribing a meaning to the article is that it charges that the plaintiff was incompetent to discharge the important duties of his profession and of his position as such counsel, and that the meaning intended to be conveyed by the defendant was that after an investigation the removal of the plaintiff had been recommended on the ground of his inefficiency and of his being incapable of fulfilling the duties of his office and that his professional attainments were meagre, etc. The contents of the article in connection with the innuendo are of such a character as to indicate that the language used was libelous per se because it necessarily affects the status of the plaintiff as a lawyer, and hence is calculated to affect him injuriously in the practice of his profession. Undoubtedly an innuendo cannot extend or enlarge the matter set forth in an alleged libel (Fleischmann v. Bennett, 87 N. Y. 231), and it becomes a matter of construction for the court to determine whether the words used are susceptible of the application, explanation or interpretation which the pleader has given to them in the innuendo. If they are susceptible of the meaning ascribed to them, without distorting them or without straining their natural meaning and import, then they may be regarded as libelous per se, but it must be left to the jury to say whether or not they were understood and intended in the sense ascribed to them in the innuendo. (Patch v. Tribune Assn., 38 Hun, 368.) The innuendo explains the words spoken and affixes to them their proper meaning, and in determining whether *570such words are susceptible of that meaning the court will not construe them in miUori sensu, or otherwise than according to their fair signification. Here we cannot' doubt that the alleged inefficiency in connection with the statements in the article of the results of that alleged inefficiency (its serious character being such that it led to an investigation and a recommendation that the plaintiff be dismissed from his office) necessarily touch him and affect him in his standing as a lawyer in the community in which he practiced his profession.
As the matter complained of is susceptible of the meaning put upon it in the innuendo, it maybe considered libelous per se, and damage will be presumed.
We, therefore, think the demurrer was properly overruled, and the interlocutory judgment should be affirmed, with costs, with leave-to the defendant to withdraw the demurrer and answer on payment, of costs .in the court below and of this appeal.
Tan Brunt, P. J., Hatch and Laughlin, JJ., concurred; Ingraham,. J., dissented.